DIGGINS, J.,
Defendant has appealed from a license suspension imposed by the Secretary of Highways. At the time of the offense, he was a minor. Other phases of the offense were adjudicated in juvenile court and appellant’s license, having been confiscated by the juvenile court to await disposition, was returned January 8, 1970.
Thereafter, the Secretary of Highways on May 22, 1970, suspended appellant’s driving privilege, from which action an appeal was taken to this court.
Counsel for appellant contends that only the juvenile court has jurisdiction of a juvenile and, therefore, the action of the secretary is a nullity. We find no merit in appellant’s position.
The Vehicle Code of April 29, 1959, P. L. 58, 75 PS §604.1, provides for the licensing of operators under 18 years and further provides that upon violation of any of the motor vehicle laws of the Commonwealth, the Secretary has the right to suspend or revoke the operating privileges of the minor operator. This right is not preempted by the Juvenile Court Act. Any other conclusion would be absurd and would give a minor operator immunity which the adult driver doesn’t have.
Therefore, we make the following
ORDER
And now, to wit, February 2, 1971, the appeal filed in the above-captioned case, be and the same is hereby dismissed.